DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8 Feb 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 5 Oct 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 11-15 are drawn 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 11, and 16:
Claims 1, 11, and 16 are drawn to an abstract idea without significantly more. The claims recite depositing at least one instruction onto one or more data blocks of a distributed immutable ledger, the first party and the second party’s utilizing of the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information, reading results deposited onto the one or more data blocks, and utilizing the one or more results to confirm that the processes are performed. 
The limitations of depositing at least one instruction onto one or more data blocks, the first party and the second party’s utilizing of the metadata for workflow synchronization and 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – process engine, distributed immutable ledger, programmable processor, and non-transitory machine-readable medium. The process engine, distributed immutable ledger, programmable processor, and non-transitory machine-readable medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The distributed immutable ledger, programmable processor, and non-transitory machine-readable medium are used just nominally for the processes, at most automating the abstract idea with computer-related devices, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-10, 12-15, and 17-20:
Dependent claims 2-10, 12-15, and 17-20 include additional limitations, for example, monitoring a first data block for instruction, performing operations according to the instruction, depositing results on a second data block, deploying first and 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-10, 12-15, and 17-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2019/0268277 A1; hereinafter Asthana) in view of Dutta (US 2019/0392164 A1; Dutta).
With respect to claims 1, 11, and 16:
A computer-implemented method comprising: (See at least Asthana: paragraph(s) [0002])
A system comprising: (See at least Asthana: paragraph(s) [0002])
at least one programmable processor; and (See at least Asthana: paragraph(s) [0005])
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (See at least Asthana: paragraph(s) [0005])
A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (See at least Asthana: paragraph(s) [0002] & [0005])
depositing, by a first party using a first process engine, at least one instruction onto one or more data blocks of a distributed immutable ledger implemented to have a plurality of data blocks connected by way of logical links in a sequential chain, (By disclosing, the computer-implemented method can also comprise adding, by the system, first event data indicative of a first event associated with the one or more computing resources into a first data block of a blockchain dataset for the cloud-
the at least one instruction being associated with information deposited onto the one or more data blocks, the deposited information comprising at least one of data or [metadata] utilizable by a second party, using a computing application, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the [metadata] for workflow synchronization and management of progress status of one or more processes associated with the deposited information; (By disclosing, the blockchain can be a sequence of data blocks that corresponds to a sequence of the one or more events for the cloud-based computing platform. In addition, an orchestration (synchronization) engine can manage computing resources and/or workflows in a cloud computing environment. Also, the blockchain component 106 can add event data (metadata or instruction deposited by the first party) indicative of an event associated with a contract transaction (e.g., a smart contract transaction) between the one or more computing resources into a blockchain dataset for the cloud-based computing platform 112, and one or more events associated with the multiple parties (the second party) and/or the multiple resources can be managed through one a running state of a central processing unit and/or memory). See at least Asthana: paragraph(s) [0041]-[0042], [0048]-[0049], [0062], [0096], [0004]-[0006] & [0058]) 
reading one or more results deposited onto one or more blocks of the distributed immutable ledger, the one or more results having been generated by the second party according to the at least one instruction deposited by the first party; and (By disclosing, the cloud resource digital ledger component 102 can store a global state and/or one or more event transactions for one or more cloud resources. In addition, the orchestration 
utilizing, by the first party, at least a portion of the one or more results deposited by the second party to confirm that the one or more processes associated with the deposited information are performed by the second party according to the at least one instruction. (By disclosing, content stored in the blockchain dataset and/or a rate of addition to the blockchain dataset can be controlled by the blockchain component 106. Furthermore, a rate of addition of one or more events into the blockchain dataset may vary according to risk level data indicative of a risk level associated with the cloud-based computing platform 112 during a defined period of time. See at least Asthana: paragraph(s) [0049] & [0063])
	However, Asthana does not teach explicitly ...metadata.
	Dutta, directed to application level data security and thus in the same field of endeavor, teaches ...the at least one instruction being associated with information deposited onto the one or more data blocks, the deposited information comprising at least one of data or metadata utilizable by a second party, using a computing application, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information; (By disclosing, the metadata for the data to be stored is written to the local ledger 145 along with the information required to perform the data protection routine. The metadata includes, for example, a pointer to the location at which the data is stored, the type of data stored, a data field name, a timestamp of the data, and the type of data protection utilized, whether the data is encrypted or clear, a pointer to an encryption key, an encryption algorithm utilized (or an equivalent metadata information for tokenization, masking, or hashing), a digital signature of a hash, and the like. In addition, the system may utilize distributed ledger technology, such as blockchain.. The system may implement and deploy a smart contract protocol among one or more devices (first or second party) to enable the devices to interact with components in the system. Distributed ledgers may be deployed on one or more of the devices, or to dedicated ledger nodes, to provide a record of all transactions (performed and confirmed) occurring with the protected data. See 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orchestration engine using a blockchain for a cloud resource digital ledger of Asthana to incorporate the application level data security teachings of Dutta for the benefit of providing field level data security without requiring modifications to existing applications or needing to use custom applications. (See at least Dutta: paragraph(s) [0002])
Examiner’s Note: 
(1)	The limitations “to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party” in claim 1, lines 7-8 and corresponding lines of claims 11 and 16, “to confirm that the one or more processes associated with the deposited information are performed by the second party according to the at least one instruction” in claim 1, lines 15-16 and corresponding lines of claims 11 and 16, and “the first party and the second party utilizing the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information” 
With respect to claims 2, 12, and 17:
	Asthana and Dutta teach the method of claim 1, the system of claim 11, and the computer program product of claim 16, as stated above.
	Asthana further teaches wherein the second party utilizes a second process engine compatible with the first process engine to: (By disclosing, one or more events associated with the multiple parties and/or the multiple resources can be managed through one or more contract transactions (e.g., one or more smart contract transactions) that are persisted in a blockchain ledger. See at least Asthana: paragraph(s) [0042] & [0061]-[0062])
monitor a first data block of the distributed immutable ledger for the at least one instruction; (By disclosing, an 
perform the one or more operations according to the at least one instruction in order to advance the process being managed by the first party to a second step in the process; and (By disclosing, an event can include... performing a security process associated with the cloud-based computing platform. See at least Asthana: paragraph(s) [0042])
deposit the one or more results on a second data block monitored by the first process engine. (By disclosing, updating a computing resource associated with the cloud-based computing platform, an event can include... invoking an application programming interface associated with the cloud-based computing platform, etc. See at least Asthana: paragraph(s) [0042])
Examiner’s Note: 
(1)  The limitations “in order to advance the process being managed by the first party to a second step in the process” in claim 1, lines 4-5; claim 12, lines 4-5; and claim 17, lines 4-5 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps 
With respect to claims 3, 13, and 18:
	Asthana and Dutta teach the method of claim 2, the system of claim 12, and the computer program product of claim 17, as stated above.
	Asthana further teaches further comprising deploying one or more of the first process engine and the second process engine as a smart contract on the distributed immutable ledger to orchestrate an execution of process flow and data exchanges between the first party and the second party. (By disclosing, an orchestration engine can manipulate and/or compose one or more computing resources associated with a cloud-based computing platform. In addition, one or more events associated with the multiple parties and/or the multiple resources can be managed through one or more contract transactions (e.g., one or more smart contract transactions) that are persisted in a blockchain ledger. See at least Asthana: paragraph(s) [0042])
Examiner’s Note: 
(1)  The limitations “to orchestrate an execution of process flow and data exchanges between the first party and the second party” in claim 3, lines 3-4; claim 13, lines 2-4; and claim 18, 
With respect to claims 4, 14, and 19:
	Asthana and Dutta teach the method of claim 1, the system of claim 11, and the computer program product of claim 16, as stated above.
	Asthana further teaches wherein one or more records are maintained on the distributed immutable ledger, the one or more records comprising: the at least one instruction, the deposited information by the first party, and the deposited results by the second party. (By disclosing, one or more events associated with the management of the one or more computing resources can be added into a blockchain. For instance, event data indicative of an event associated with a contract transaction (e.g., a smart contract transaction) between the one or more computing resources can be added into the blockchain. The one or more events can include, for example, one or more requests associated with the cloud-based computing platform, one or more changes 
With respect to claims 5, 15, and 20:
	Asthana and Dutta teach the method of claim 1, the system of claim 14, and the computer program product of claim 16, as stated above.
	Asthana further teaches wherein the deposited information by the first party are stored on a first block on the distributed immutable ledger such that the first block is monitored by the second party. (By disclosing, the learning component 202 can monitor the cloud-based computing platform 112 to facilitate learning of one or more features and/or information related to one or more resources associated with the cloud-based computing platform 112. See at least Asthana: paragraph(s) [0006] & [0054])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the deposited information by the first party are stored on a first block on the distributed immutable ledger such that the first block is monitored by the second party. (By disclosing, smart contract 125 may monitor data and perform data 
Examiner’s Note: 
(1)  The limitations “such that the first block is monitored by the second party” in claim 5, lines 2-3; claim 15, lines 2-3; and claim 20, lines 2-3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 6:
	Asthana and Dutta teach the method of claim 1, as stated above.
	Asthana further teaches wherein the one or more results deposited by the second party are stored on a second block on the distributed immutable ledger such that the second block is monitored by the first party. (By disclosing, the learning component 202 can monitor the cloud-based computing platform 112 to facilitate learning of one or more features and/or information related to one or more resources associated with the 
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the one or more results deposited by the second party are stored on a second block on the distributed immutable ledger such that the second block is monitored by the first party. (By disclosing, smart contract 125 may monitor data and perform data protection as required by the device. See at least Dutta: paragraph(s) [0044])
Examiner’s Note: 
(1)  The limitations “such that the second block is monitored by the first party” in claim 6, lines 2-3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 7:
	Asthana and Dutta teach the method of claim 1, as stated above.
wherein the metadata identifies a state of the one or more processes associated with the deposited information to enable the first party and the second party determine progress in workflow associated with the one or more processes. (By disclosing, an orchestration engine can manage computing resources and/or workflows in a cloud computing environment. For instance, an orchestration engine can create, modify, configure and/or delete computing resources such as, for example, infrastructure computing resources, virtual machine computing resources, hardware computing resources, software application computing resources, etc. In addition, an orchestration engine can manipulate and/or compose one or more computing resources associated with a cloud-based computing platform. The one or more computing resources can be computing resources for a virtual machine, storage, middleware, other hardware and/or other software. One or more events associated with the management of the one or more computing resources can be added into a blockchain. See at least Asthana: paragraph(s) [0041]-[0042], [0060] & [0063])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the metadata identifies a state of the one or more processes associated with the deposited information to enable the first party and the second party determine progress in workflow associated with the one or more processes. (By 
Examiner’s Note: 
(1)  The limitations “to enable the first party and the second party determine progress in workflow associated with the one or more processes” in claim 7, lines 2-3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 8:
	Asthana and Dutta teach the method of claim 6, as stated above.
wherein the metadata enables the first party and the second party utilize the distributed immutable ledger as a distributed environment in which the workflow is manageable between two or more parties according to state information communicated between the two or more parties. (As stated above with respect to claim 7, see at least Asthana: paragraph(s) [0041]-[0042], [0060] & [0063])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the metadata enables the first party and the second party utilize the distributed immutable ledger as a distributed environment in which the workflow is manageable between two or more parties according to state information communicated between the two or more parties. (As stated above with respect to claim 7, see at least Dutta: paragraph(s) [0022])
Examiner’s Note: 
(1)  The limitations “enables the first party and the second party utilize the distributed immutable ledger as a distributed environment in which the workflow is manageable between two or more parties according to state information communicated between the two or more parties” in claim 8, lines 1-4 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does 
With respect to claim 9:
	Asthana and Dutta teach the method of claim 7, as stated above.
	Asthana further teaches wherein the metadata enables the first party and the second party synchronize the work flow associated with the one or more processes. (As stated above with respect to claim 7, see at least Asthana: paragraph(s) [0041]-[0042], [0060] & [0063])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the metadata enables the first party and the second party synchronize the work flow associated with the one or more processes. (As stated above with respect to claim 7, see at least Dutta: paragraph(s) [0022]-[0024])
Examiner’s Note: 
(1)  The limitations “enables the first party and the second party synchronize the work flow associated with the one or more processes” in claim 9, lines 1-2 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language 
With respect to claim 10:
	Asthana and Dutta teach the method of claim 1, as stated above.
	Asthana further teaches comprising utilizing the first process engine by the first entity, (As stated above with respect to claim 4, see at least Asthana: paragraph(s) [0042])
wherein one or more records are maintained on the distributed immutable ledger, the one or more records comprising: the at least one instruction, the deposited information by the first party, and the deposited results by the second party, (As stated above with respect to claim 4, see at least Asthana: paragraph(s) [0042])
wherein the deposited information by the first party are stored on a first data block on the distributed immutable ledger by the first process engine, the first data block being monitored by the second party, and (As stated above with respect to claim 5, see at least Asthana: paragraph(s) [0006] & [0054]. See also Dutta: paragraph(s) [0044])
wherein the one or more results deposited by the second party are stored on a second data block on the distributed immutable ledger such that the second data block is monitored by the first process engine. (As stated above with respect to claim 6, see at least Asthana: paragraph(s) [0006] & [0054]. See also Dutta: paragraph(s) [0044])
Examiner’s Note: 
(1)  The limitations “such that the second data block is monitored by the first process engine” in claim 10, lines 10-11 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).

Response to Arguments
In response to applicant’s argument that the recited practical interactions and functionalities are specific, detailed and result in improvements to a computing technology utilized for controlling a decentralized process management infrastructure by way of a computer-implemented distributed 
In response to applicant’s argument that nothing in Asthana or Dutta, either alone or in combination, seems to be directed to the claimed features related to the interactions of multiple parties (e.g., a first party and a second party) with a blockchain platform for providing instructions (by a first party), performing those instructions (by a second party), and a mechanism for confirming that processes associated with the instruction are performed (by the second party), it is noted that Asthana and Dutta teach the blockchain technology and smart contract deployed and executed on the blockchain while confirming or monitoring of the executed results. (See at least Asthana: paragraph(s) [0041]-[0042], [0048]-[0049], [0062] & [0096], and Dutta: paragraph(s) [0019], [0022] & [0024]) 
In response to applicant’s argument that the Office cannot wholly ignore explicitly recited claim elements by improperly contending that the corresponding claim features are directed to "intended use," it is noted that the examiner has performed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US20150379510A1) teaches method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain.
Chen et al. (US20160261685A1) teaches deferred configuration or instruction execution using a secure distributed transaction ledger, including receiving a configuration-related message via a block chain maintained by a plurality of decentralized nodes.
Milazzo et al. (US20170279783A1) teaches secure 3D model sharing using distributed ledger, including that a 3D printer controller may access an electronic ledger that identifies a plurality of 3D model files that have been made available for distribution.
Chandrasekaran et al. (US 20200012779 A1) teaches system and method for tracking and authenticating code transition during phases of development and deployment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685